 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MUZGAN SARWARI,                                   No. 2:21-cv-00830 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff filed this Social Security case on May 6, 2021. ECF No. 1. On May 7, 2021,

19   plaintiff was informed that after service of the complaint, this action would be stayed pursuant to

20   General Order Number 615, and there would be no scheduling order or deadlines in effect

21   pending further order of the court. ECF No. 3. The order also indicated that within fourteen

22   days, plaintiff must submit to the United States Marshal a completed summons and copies of the

23   complaint and to file a statement with the court that said documents have been submitted to the

24   United States Marshal. Id. Consent/Decline forms were also issued, with a due date of August 9,

25   2021. ECF No. 5.

26          The court recognizes that the issuance of the stay and the requirement of service deadlines

27   and submitting Consent/Decline forms may appear contradictory. Nonetheless, in order to

28   efficiently move social security cases forward as stays are lifted, these deadlines must be met.
                                                       1
 1          Accordingly, plaintiff is ORDERED to submit a notice of service by June 2, 2021. The
 2   parties must submit their Consent/Decline forms no later than August 9, 2021. The case remains
 3   otherwise stayed.
 4          IT IS SO ORDERED.
 5   DATED: May 24, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
